 


113 HR 915 RH: To authorize the Peace Corps Commemorative Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes.
U.S. House of Representatives
2014-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 245
113th CONGRESS  2d Session 
H. R. 915
[Report No. 113–329, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2013 
Mr. Kennedy (for himself, Mr. Farr, Mr. Garamendi, Mr. Honda, and Mr. Petri) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

January 23 (legislative day, January 21), 2014
Additional sponsors: Ms. McCollum, Mr. Nolan, Mr. Swalwell of California, Mr. Michaud, Ms. Bordallo, Ms. Moore, Mr. Carson of Indiana, Mr. Ellison, Mr. Nadler, Mr. Keating, Mr. Tonko, Mrs. McCarthy of New York, Mr. Cicilline, Ms. Chu, Mrs. Capps, Mr. Cárdenas, Mr. Young of Alaska, Mr. McNerney, Ms. Lofgren, Mr. Mullin, Mr. Lynch, Mr. Pocan, Mr. Tierney, Mr. Grijalva, Mr. Rangel, Mr. Loebsack, Mr. Capuano, Mr. McIntyre, Mr. Welch, Ms. Kuster, Mr. Hanna, Mr. Kline, Mr. Fitzpatrick, Mr. Himes, Mr. McGovern, Mr. Cooper, Mr. Israel, Mr. Thompson of Mississippi, Mr. Smith of New Jersey, Mr. Latham, Mr. Sean Patrick Maloney of New York, Mr. Gibson, Mr. Schneider, Mr. Meadows, Mrs. Bustos, Ms. Gabbard, Mr. Reed, Ms. Sinema, Mr. Kinzinger of Illinois, Mrs. Roby, Mr. Horsford, Mr. Van Hollen, Ms. Tsongas, Mr. Chaffetz, Mr. Ruiz, Ms. Frankel of Florida, Ms. Brownley of California, Mr. Garcia, Ms. Titus, Mr. Murphy of Florida, Mr. Hoyer, Mr. Lewis, Mr. Hastings of Florida, Ms. Lee of California, Ms. Eshoo, Mr. Jones, Mr. Costa, Mr. Barrow of Georgia, and Mr. Brooks of Alabama 


January 23 (legislative day, January 21), 2014
Reported from the Committee on Natural Resources


January 23 (legislative day, January 21), 2014
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To authorize the Peace Corps Commemorative Foundation to establish a commemorative work in the District of Columbia and its environs, and for other purposes. 
 
 
1.FindingsCongress makes the following findings: 
(1)The Peace Corps was created by President John F. Kennedy on March 1, 1961, for Americans to serve their country in the cause of peace by living and working in developing countries. 
(2)The Peace Corps has become an enduring symbol of America's commitment to promoting prosperity and progress in the developing world. 
(3)Peace Corps volunteers have deepened the ties of goodwill, friendship, and mutual understanding between the United States and other countries. 
(4)Peace Corps volunteers return to the United States with language fluency and deep cross-cultural experience that enhances America's international standing. 
(5)Over 210,000 Americans from all 50 States have served at the request of 139 countries as Peace Corps volunteers over more than 50 years. 
(6)More than 8,000 Peace Corps volunteers currently serve in 76 host countries in Africa, Asia, the Caribbean, Eastern Europe/Central Asia, Latin America, North Africa/Middle East, and the Pacific Islands. 
(7)Peace Corps volunteers work with local communities in developng countries to promote sustainable development and local capacity building. 
(8)Peace Corps volunteers have made significant and lasting contributions around the globe in education, public health and HIV/AIDS relief, agriculture, youth development, the environment, and business development. 
(9)As of 2013, 25 additional countries have requested Peace Corps volunteers and existing host countries have requested an increase in the number of Peace Corps volunteers. 
(10)After more than five decades of service, the Peace Corps continues to reaffirm America's commitment to help communities overseas help themselves. 
2.Memorial to commemorate the establishment of the Peace Corps and the ideals of world peace and friendship upon which it was founded 
(a)Authorization To establish commemorative workThe Peace Corps Commemorative Foundation may establish a commemorative work on Federal land in the District of Columbia and its environs to commemorate the formation of the Peace Corps and the ideals of world peace and friendship upon which the Peace Corps was founded. 
(b)Compliance with standards for Commemorative Works ActThe establishment of the commemorative work shall be in accordance with chapter 89 of title 40, United States Code (commonly known as the Commemorative Works Act). 
(c)Use of Federal funds prohibitedFederal funds may not be used to pay any expense of the establishment of the commemorative work. The Peace Corps Commemorative Foundation shall be solely responsible for acceptance of contributions for, and payment of the expenses of, the establishment of the commemorative work. 
(d)Deposit of excess fundsIf, upon payment of all expenses for the establishment of the commemorative work (including the maintenance and preservation amount required by section 8906(b)(1) of title 40, United States Code), or upon expiration of the authority for the commemorative work under section 8903(e) of title 40, United States Code, there remains a balance of funds received for the establishment of the commemorative work, the Peace Corps Commemorative Foundation shall transmit the amount of the balance to the Secretary of the Interior for deposit in the account provided for in section 8906(b)(3) of title 40, United States Code. 
3.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation  for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
 

January 23 (legislative day, January 21), 2014
Reported from the Committee on Natural Resources
January 23 (legislative day, January 21), 2014
The Committee on the Budget discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
